HEDRICK, Judge.
By his sixth assignment of error, the defendant contends that the trial court erred in its denial of the defendant’s motion to dismiss at the close of the State’s evidence. It is well-established that in reviewing the trial court’s denial of a motion for judgment as of non-suit, we must view the evidence in the light most favorable to the State and determine whether it is sufficient to find that the crime charged in the indictment has been committed *340and that the defendant committed it. State v. Price, 280 N.C. 154, 184 S.E. 2d 866 (1971).
Viewed in this light, we think that there was sufficient evidence to submit the case to the jury and to support the verdict. We particularly note evidence that some of the women’s clothing found in the box was seen on the rack in the women’s section of the store at the beginning of the evening; that none of the clothes found were sold during the night; that defendant, who in the normal performance of his duties would remain in the front of the store, was seen walking around the men’s and women’s sections of the store near the same racks where some of the clothes had been seen earlier; that the defendant possessed the only key to the back door; and that he made a trip to the dumpster purportedly to empty trash at a time when the back door was never supposed to be opened according to company policy. We think this evidence provided a sufficient basis from which the jury could infer that defendant took the box of clothes to a place where he could later return to pick them up.
The defendant next contends that the trial court erred in its admission of the testimony of Doris Little, the manager of the store, regarding the clothes size of defendant’s wife. The testimony objected to tended to prove that the defendant’s wife wore size 13-14 blouses while other evidence established that the blouses stolen were of the same size. We think the testimony was clearly relevant to show the defendant’s motive in taking the women’s clothes. 1 Stansbury’s N.C. Evidence § 83 (Brandis Rev. 1973).
The defendant also assigns as error the trial court’s denial of his motion to quash the bill of indictment. He argues that the indictment which charges the defendant with stealing “assorted items of clothing, having a value of $504.99 the property of Payne’s, Inc.” is defective in that it is not sufficiently particular in describing the stolen property. The defendant cites State v. Ingram, 271 N.C. 538, 157 S.E. 2d 119 (1967), as support for his position. In Ingram the indictment described the stolen property as “the merchandise, chattels, money, valuable securities and other personal property, located therein, of the value of $878.25 of the goods, chattels and money of the said Henry J. Thomas.” The evidence tended to show that the specific property stolen was *341eleven rings. The indictment in the present case is clearly more particular in describing the property than that in Ingram. On the other hand, this Court in State v. Foster, 10 N.C. App. 141, 177 S.E. 2d 756 (1970), held that an indictment charging the defendant with larceny of “automobile parts of the value of $300.00 ... of one Furches Motor Company” was sufficiently descriptive to fulfill the purposes of an indictment. In our opinion, the indictment in the present case satisfies the standards set forth in Foster.
The defendant finally argues that the trial court was required to charge the jury that it must find that the value of the stolen property exceeded $200. The defendant cites State v. Cooper, 256 N.C. 372, 124 S.E. 2d 91 (1962), a case construing G.S. 14-72 which sets out the offense of larceny of property and receiving stolen goods “not exceeding two hundred dollars in value.” However, G.S. 14-74 under which the defendant was indicted does not by its terms require that the property stolen reflect a minimum value in order for a violation thereof to constitute a felony.
We hold that the defendant received a fair trial free from prejudicial error.
No error.
Chief Judge BROCK and Judge MITCHELL concur.